Detailed Action
This Office action responds to the communication filed 6/14/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 15 is objected to because of the following informalities:  “second semiconductor die” in line 3.  For the sake of compact prosecution, claim 15 is interpreted in the instant Office action as follows: “second semiconductor die” is found to be a grammatical error and is equivalent to “the second semiconductor die”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10-14, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi (US 10541230 B2).
Regarding claim 1, Higuchi discloses a semiconductor device (Fig. 5) comprising: a first semiconductor die (200) having, a semiconductor substrate (201), at least one metallization layer of a metallization region (203), an inductor (202), and a void (301); and a second semiconductor die (100) having a semiconductor substrate (101); wherein the first semiconductor die is mounted face-to-face with the second semiconductor die (“face each other” Col. 6, line 19); wherein the inductor of the first semiconductor die is disposed over the metallization region of the first semiconductor die (over the bottom side) and is disposed between the semiconductor substrate of the first semiconductor die and the semiconductor substrate of the second semiconductor die; and wherein the void is formed in the first semiconductor die between the inductor of the first semiconductor die and the second semiconductor die.
Illustrated below is a figure of Fig. 5 of Higuchi.

    PNG
    media_image1.png
    463
    721
    media_image1.png
    Greyscale

Regarding claim 3, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein a portion of the void is further formed in a portion of the second semiconductor die.
Regarding independent claim 10, Higuchi discloses a semiconductor device (Fig. 5) comprising: a first semiconductor die (200) having, a semiconductor substrate (201), at least one metallization layer of a metallization region (203), and an inductor (202); a second semiconductor die (100) having a semiconductor substrate (101); an inter-die interface pad layer (104, 204) communicatively coupling the first semiconductor die and the second semiconductor die (“electrically connected” Column 8, Lines 7-8); and a void (301) formed in the inter-die interface pad layer; wherein the first semiconductor die is mounted face-to-face with the second semiconductor die (“face each other” Column 6, Line 19); wherein the inductor of the first semiconductor die is disposed over the metallization region of the first semiconductor die (over the bottom side) and is disposed between the semiconductor substrate of the first semiconductor die and the semiconductor substrate of the second semiconductor die.
Regarding claim 11, Higuchi discloses a semiconductor device (Fig. 5), wherein the inter-die interface pad layer and the void are formed in the first semiconductor die and the inter-die interface pad layer includes a layer of inter-die interface pads (204b) formed over the inductor.
Regarding claim 12, Higuchi discloses a semiconductor device (Fig. 5), wherein the inter-die interface pad layer and the void are formed in the second semiconductor die.
Regarding claim 13, Higuchi discloses a semiconductor device (Fig. 5), wherein the void is formed in a portion of the first semiconductor die and a portion of the second semiconductor die.
Regarding claim 14, Higuchi discloses a semiconductor device (Fig. 5), wherein the inter-die interface pad layer (104, 204) is a bump pad layer comprising a plurality of bump pads (104b, 204b).
Regarding claim 22, Higuchi discloses a semiconductor device (Fig. 5), wherein the inductor is disposed over (over the bottom side) a top-most metallization layer (203a within 203 and closest to 100) of the first semiconductor die.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-10, 12-15, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of Chen (US 7255801 B2).
Regarding claim 1, Higuchi discloses a semiconductor device (Fig. 5) comprising: a first semiconductor die (100) having, a semiconductor substrate (101), at least one metallization layer of a metallization region (103), an inductor (102, Col. 6, line 35), and a void (301); and a second semiconductor die (200) having a semiconductor substrate (201); wherein the first semiconductor die is mounted face-to-face with the second semiconductor die (“face each other” Col. 6, line 19); wherein the inductor of the first semiconductor die is disposed between the semiconductor substrate of the first semiconductor die and the semiconductor substrate of the second semiconductor die; and wherein the void is formed in the first semiconductor die between the inductor of the first semiconductor die and the second semiconductor die.
Higuchi fails to teach the inductor of the first semiconductor die is disposed over the metallization region of the first semiconductor die.  However, Higuchi does disclose the first semiconductor die may comprise an inductor (Column 6, Line 35) and discloses inductors (102, 202) configured among semiconductor substrates (101, 201) and metallization regions (103, 203) either within or above semiconductor substrates (configurations within 100 and 200 respectively). Higuchi further discloses a conductive element (104c, Fig. 5) above the metallization region (103), though fails to teach intended function of the conductive element being an inductor.
Chen discloses a conductive element in the same field of endeavor (34, Fig. 7) intended to function as an inductor.  Chen further discloses the inductor configured among a semiconductor substrate (10) and a metallization region (32).  Chen's inductor configuration differs from Higuchi's inductor configuration in that Chen's metallization region is between the inductor and semiconductor substrate, thus moving the inductor away from the substrate.
Modifying Higuchi's inductor configuration by having Higuchi's conductive element (104c) function as an inductor would arrive at the claimed inductor configuration.  Chen provides a clear teaching to motivate one to modify the inductor configuration of Higuchi in that it would move the inductor away from the substrate, thus reducing parasitic capacitance between the inductor and the semiconductor substrate (Column 1, Line 66).  One of ordinary skill in the art would have had a reasonable expectation of success applying Chen's known inductor configuration to the conductive element of Higuchi because Higuchi discloses all of the necessary elements in the relative arrangements required to apply Chen's known inductor configuration.  Thus, it would have been obvious to have the claimed inductor configuration because it would reduce parasitic capacitance.
Illustrated below is a figure of Fig. 7 of Chen.

    PNG
    media_image2.png
    255
    386
    media_image2.png
    Greyscale

Regarding claim 2, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5) wherein the void extends to contact an electrically conductive surface of the inductor (104c) of the first semiconductor die to a face of the second semiconductor die.
Regarding claim 3, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein a portion of the void is further formed in a portion of the second semiconductor die.
Regarding claim 5, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the void is etched in a bonding dielectric material (104a) of the first semiconductor die, the bonding dielectric material mechanically couples the first semiconductor die to the second semiconductor die (Column 8, Line 1; “Direct bonding”).
Regarding claim 6, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the void extends into an inter-die interface pad layer of the first semiconductor die to reach the inductor in the first semiconductor die.
Higuchi in view of Chen fails to expressly illustrate the void extends through an inter-die interface pad layer of the first semiconductor die.  Chen teaches a semiconductor device in the same field of endeavor (Fig. 7), wherein the void (36) extends through an inter-die interface pad layer (14) of the first semiconductor die. Having the void of Higuchi extend through the inter-die interface pad layer of the first semiconductor die in the same way illustrated by Chen would arrive at the claimed void.  Chen provides a clear teaching to motivate one to modify the void of Higuchi by incorporating the teachings of Chen to provide a void extending through an inter-die interface pad layer of the first semiconductor die in that a void can reduce parasitic capacitance (Column 1, Line 65 through Column 2, Line 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the void of Higuchi by incorporating the teachings of Chen to provide a void extending through an inter-die interface pad layer of the first semiconductor die because it would reduce parasitic capacitance.
Regarding claim 7, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the inductor is configured to filter power received from a power supply terminal (108; Column 6, Lines 44-45; Column 7, Lines 8-12).
In reference to the claim language referring to the functions of the inductor, i.e., configured to filter power, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case and as explained above, Higuchi in view of Chen shows all structural limitations specifically recited in the claim and since an inductor involves a transformation of the supplied power it appears that the recited functional limitation does not affect the structure of Higuchi's inductor.
Regarding claim 9, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), with a void between the inductor and the second semiconductor die.
Higuchi in view of Chen fails to expressly teach the void has a characteristic that reduces parasitic capacitance between the inductor and the second semiconductor die.  However, Higuchi does illustrate the second and first semiconductor dies are both proximally located to the inductor.  Chen discloses the void has a characteristic that reduces parasitic capacitance between the inductor and a proximally located semiconductor substrate (Column 1, Line 66).  Therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to have the void of Higuchi in view of Chen reduce parasitic capacitance between the inductor and the second semiconductor die because it is an inherent characteristic that necessarily flows from the teachings of the applied prior art.
Regarding independent claim 10, Higuchi discloses a semiconductor device (Fig. 5) comprising: a first semiconductor die (100) having, a semiconductor substrate (101), at least one metallization layer of a metallization region (103), and an inductor (102; Column 6, Line 35); a second semiconductor die (200) having a semiconductor substrate (201); an inter-die interface pad layer (104, 204) communicatively coupling the first semiconductor die and the second semiconductor die (Column 8, Lines 7-8; “electrically connected”); and a void (301) formed in the inter-die interface pad layer; wherein the first semiconductor die is mounted face-to-face with the second semiconductor die (“face each other” Column 6, Line 19); wherein the inductor of the first semiconductor die is disposed between the semiconductor substrate of the first semiconductor die and the semiconductor substrate of the second semiconductor die.
Higuchi fails to teach the inductor of the first semiconductor die is disposed over the metallization region of the first semiconductor die.  However, Higuchi does disclose the first semiconductor die may comprise an inductor (Column 6, Line 35) and discloses inductors (102, 202) configured among semiconductor substrates (101, 201) and metallization regions (103, 203) either within or above semiconductor substrates (configurations within 100 and 200 respectively). Higuchi further discloses a conductive element (104c, Fig. 5) above the metallization region (103), though fails to teach intended function of the conductive element being an inductor.
Chen discloses a conductive element in the same field of endeavor (34, Fig. 7) intended to function as an inductor.  Chen further discloses the inductor configured among a semiconductor substrate (10) and a metallization region (32).  Chen's inductor configuration differs from Higuchi's inductor configuration in that Chen's metallization region is between the inductor and semiconductor substrate, thus moving the inductor away from the substrate.
Modifying Higuchi's inductor configuration by having Higuchi's conductive element (104c) function as an inductor would arrive at the claimed inductor configuration.  Chen provides a clear teaching to motivate one to modify the inductor configuration of Higuchi in that it would move the inductor away from the substrate, thus reducing parasitic capacitance between the inductor and the semiconductor substrate (Column 1, Line 66).  One of ordinary skill in the art would have had a reasonable expectation of success applying Chen's known inductor configuration to the conductive element of Higuchi because Higuchi discloses all of the necessary elements in the relative arrangements required to apply Chen's known inductor configuration.  Thus, it would have been obvious to have the claimed inductor configuration because it would reduce parasitic capacitance.
Regarding claim 12, Higuchi in view of Chen discloses a semiconductor device (Higuchi, Fig. 5), wherein the inter-die interface pad layer and the void are formed in the second semiconductor die.
Regarding claim 13, Higuchi in view of Chen discloses a semiconductor device (Higuchi, Fig. 5), wherein the void is formed in a portion of the first semiconductor die and a portion of the second semiconductor die.
Regarding claim 14, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the inter-die interface pad layer (104, 204) is a bump pad layer comprising a plurality of bump pads (104b, 204b).
Regarding claim 15 as noted in the objection, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the inter-die interface pad layer communicatively couples a functional element in the first semiconductor die and a functional element in the second semiconductor die (Column 6, Lines 44-45; Lines 56-57; Column 7, Lines 39-40; Lines 50-51; Column 8, Lines 78). Higuchi further teaches functional elements can be a plurality of structures configuring a circuit (Column 6, Lines 30-39).
In reference to the claim language referring to the functions of the semiconductor device, i.e., configuring a processing unit with functional elements, intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case and as explained above, Higuchi in view of Chen shows all structural limitations specifically recited in the claim and since configuring a processing unit involves a mere manipulation of the functional elements it appears that the recited functional limitation does not affect the structure of the device of Higuchi in view of Chen.
Regarding claim 22, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the inductor is disposed over a top-most metallization layer (top-most 103a within 103) of the first semiconductor die.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higuchi in view of Chen as applied to claim 1 above, and further in view of Zhai (US 20160172310 A1).
Regarding claim 8, Higuchi in view of Chen discloses a semiconductor device (Higuchi; Fig. 5), wherein the inductor is configured within circuitry that is distributed using the metallization region (Column 6, Lines 30-52).
Higuchi in view of Chen fails to explicitly disclose the species of the circuitry is configured to generate a clock signal. However, Zhai provides a semiconductor device ([0121]), wherein the inductor (“inductor”) is connected to circuitry configured to generate a clock signal (“clocks”). The prior art includes each claimed element, although not in a single reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of Higuchi in view of Chen’s inductor and Zhai’s inductor configured to generate a clock signal. One of ordinary skill in the art could have combined the inductor of Higuchi in view of Chen with Zhai’s inductor configured to generate a clock signal as taught by Zhai, and in combination, each element merely performs the same function as it does separately. For example, Higuchi in view of Chen’s inductor may be configured within circuitry (Higuchi; Column 6, Lines 37-39). Similarly, Zhai’s inductor may be configured within circuitry ([0121]). One of ordinary skill in the art would have recognized that the results of the combination were predictable, because this combination is taught by Zhai. Absent unexpected results, it would have been obvious to have the circuitry of Zhai as the circuitry of Higuchi. Thus, the claim would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
Allowable Subject Matter
Claims 16-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for the allowable subject matter of claims 16-21 is the inclusion of the limitation a layer of die interface pads formed over the inductor; a second semiconductor die having a semiconductor substrate; a bonding dielectric layer mechanically coupling the first semiconductor die to the second semiconductor die in a face-to-face arrangement; wherein the inductor of the first semiconductor die is between the semiconductor substrate of the first semiconductor die and the semiconductor substrate of the second semiconductor die; and wherein a void is etched in the bonding dielectric layer and is exposing an electrically conductive surface of the inductor.  Prior art of record teaches interface pads, voids, and inductors, however, the prior art combination as applied was not found to render obvious the claimed configuration.
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues with respect to amended claim 1 that Higuchi in view of Chen fails to teach, suggest, or render obvious the feature wherein the inductor of the first semiconductor die is disposed over the metallization region of the first semiconductor die.
Examiner’s reply:
The examiner disagrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.  Higuchi teaches an inductor, and a conductive element disposed over a metallization region (104c is disposed over 103, Fig. 5) substantially identical to the claimed structure.  Chen is relied upon to teach the conductive element of Higuchi functioning as an inductor (i.e. an alternative spatial configuration of Higuchi’s inductor) and provides motivation to do so.  Chen is not relied upon to teach “disposed over the metallization region” though this feature is cited in Chen to support the conductive elements being in the same field of endeavor.  Higuchi teaches a structure capable of functioning the same as the claimed structure and Chen is merely relied upon to teach the function of the conductive element of Higuchi.  Thus, the combination of references clearly renders obvious the claimed spatial configuration.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Applicant argues:
Applicant argues Higuchi teaches away from the conductive element (104c) functioning as an inductor.
Examiner’s reply:
The examiner disagrees and does not find the argument persuasive because it has been held that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843 (Fed. Cir. 1989), and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
In this case, the disclosed examples and preferred embodiments of Higuchi do not constitute a teaching away from the nonpreferred embodiment as disclosed in (Col. 11, line 64 – Col. 12, line 3) because this nonpreferred embodiment was known in the art.  Therefore, the “teaching away” argument is insufficient to overcome the rejection since the claimed invention has not been distinguished from the prior art and has no discovery beyond what was known to the art.
Higuchi clearly teaches a conductive element that would have been useful for applicant’s purpose of an inductor disposed over the metallization region.  Furthermore, Higuchi does not “teach away” from an inductor disposed over the metallization region because although Higuchi does teach the conductive element could be non-functional (“floating state” Col. 11, line 64 – Col. 12, line 3), Higuchi does not preclude from having the conductive element be functional and merely states it is desirable to have at least one of several conductive elements (104c, 204c) be non-functional (i.e. one could reasonably be functional).  Moreover, Higuchi fails to present any reasons why either or both of the conductive elements shouldn’t be functional.  Thus, Higuchi fails to teach away from the conductive element functioning as an inductor.
Applicant argues:
Applicant argues Higuchi teaches having the conductive element (104c) be functional would render the void (301) unsatisfactory for its intended purpose due to heat density.
Examiner’s reply:
The examiner disagrees and finds Col. 5, lines 25-38 of Higuchi citing prior art (Hirano, JP-2012204443) having proximal conductive elements without a void therebetween.  Higuchi describes the void as an improvement upon prior art because the void protects against heat transfer between proximal conductive elements (“even when heat is generated…heat transfer…can be suppressed” Col. 8, lines 29-40).  More specifically, Higuchi deliberately includes the void to maintain reliable functionality of the conductive element even in cases of high heat density.  Thus, Higuchi fails to teach having the conductive element be functional rendering the void unsatisfactory for its intended purpose.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/            Primary Examiner, Art Unit 2814                                                                                                                                                                                            
/WILLIAM H ANDERSON/            Examiner, Art Unit 2817